SHIRLEY S. ABRAHAMSON, C.J.
¶ 48. (<dissenting). It is firmly established that "words or phrases in an insurance policy are ambiguous if, when read in context, they are susceptible to more than one reasonable interpretation."1 I agree with the court of appeals because it faithfully applied this standard, holding that "[o]ne could review the pollution exclusion as a whole and reasonably interpret 'pollutant' as not including bat guano excreted in a house."2
¶ 49. The majority, on the other hand, concludes that the pollution exclusion is unambiguous, majority op., ¶ 4, which means the majority believes that word "waste" in the policy's definition of "pollutants" is susceptible to only one reasonable interpretation.
¶ 50. One definition of "waste" is excrement. Guano is excrement. Majority op., ¶ 34. It simply does not follow, as the majority opinion asserts, that guano was unambiguously included as waste in the definition of "pollutants" in Auto-Owners' pollution exclusion clause.
¶ 51. As the majority acknowledges, the word "waste" has many meanings. Majority op., ¶ 34. The majority opinion explains that a word with multiple meanings is not ambiguous "if only one meaning com*785ports with an insured's objectively reasonable understanding." Majority op., ¶ 23.
¶ 52. The majority then selects one meaning of the word "waste" from the dictionary to define "waste" in the policy. Ironically, to determine that its chosen dictionary definition of "waste" is the one used in the context of the insurance policy, the majority explicitly ignores context. Majority op., ¶ 35. In contrast, a reasonable insured would look to words surrounding "waste" to determine what "waste" means in this policy. The majority's refusal to consider context is baffling. How else but by considering the word "waste" in context would we determine which of the many meanings of "waste" is objectively reasonable?
¶ 53. The majority asserts that it will not use context to help interpret a word, since doing so would invoke a canon of construction, and canons of construction are not called upon until after a finding of ambiguity. Majority op., ¶ 35. This is a faulty application of the canons of contract interpretation.
¶ 54. The court of appeals did not refer to the ejusdem generis rule3 to "rewrite the plain terms of the policyt ]," as the majority suggests. Majority op., ¶ 35. Rather, the reference to ejusdem generis as used by the Hirschhorns was meant to illustrate why a reasonable insured might conclude that guano was not excluded by the pollution exclusion.
¶ 55. A reasonable insured reading the insurance policy would draw conclusions about the meaning of "waste" in light of the words that appear near it. This interpretive strategy underlies the ejusdem generis rule of construction, which is why the Hirschhorns invoked the rule and the court of appeals referred to it.
*786¶ 56. In some contexts — for example, a rental agreement for portable toilets with a clause requiring the renter to dispose of all "waste" before returning the toilets — an objectively reasonable interpretation of the word "waste" would include excrement. In the context of the definition of "pollutant," when the word "waste" follows the words "smoke, vapor, soot, fumes, acids, alkalis, chemicals, liquids, [and] gasses," a reasonable insured might well conclude that "waste" does not encompass guano. The court of appeals suggests that when the word "excrement" is substituted in the policy for the word "waste," it is clear that the word "waste" is not like the other words. Nor do bat feces and urine come to mind when the policy declares that "waste includes materials to be recycled, reconditioned, or reclaimed."
¶ 57. In sum, instead of utilizing context to discern meaning, the majority uses a backward method. It first selects one dictionary definition from among many to define " 'waste' [as] unambiguously including] feces and urine." Majority op., ¶ 35. The majority's selected dictionary definition ends the discussion of the meaning of "waste." The majority's approach fails in several respects. It fails to read words in the insurance policy in context to discern their meaning; it fails to read the insurance policy from the perspective of a reasonable insured; and it fails to construe ambiguities against the drafter and in favor of coverage.
¶ 58. For the reasons stated above, I dissent.
¶ 59. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 Hirschhorn v. Auto-Owners Ins. Co., 2010 WI App 154, ¶ 10, 330 Wis. 2d 232, 792 N.W.2d 639.


 See Hirschhorn, 330 Wis. 2d 232, ¶ 12.